Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court

                                     March 9, 2015                 (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Victor Alexander Icenogle
              v. Texas
              No. 14-8747
              (Your No. WR-71, 570-06)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
January 30, 2015 and placed on the docket March 9, 2015 as No. 14-8747.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Clayton Higgins
                                          Case Analyst




                                                             „n      RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS
                                                                     MAR 12 2015

                                                                  Abel Acosta, Clerk